                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                   Western Division


NUSTAR FARMS, LLC                               )
     et al                                      )
                                                )
         Plaintiffs,                            )
                                                )
v.                                              )           Case 5:20-cv-04003-CJW-MAR
                                                )
                                                )           TRIAL BY JURY
RYAN LIZZA                                      )           IS DEMANDED
     et al                                      )
                                                )
         Defendants.                            )
                                                )



             SECOND AMENDED COMPLAINT
         Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III, by

counsel, pursuant to the Court’s Order entered September 11, 2020 [ECF No. 50], file the

following Second Amended Complaint against defendants, Ryan Lizza (“Lizza”) and

Hearst Media Magazine, Inc., the publisher of Esquire magazine (“Hearst” or “Esquire”),

jointly and severally.

         Plaintiffs seek (a) compensatory damages in the sum of $20,000,000.00, (b)

prejudgment interest on the principal sum awarded by the Jury from the date of the

commencement of this action until the date of Judgment pursuant to Iowa Code § 668.13,

and (c) costs incurred – arising out of the Defendants’ defamation.

         In support of their claim of defamation, Plaintiffs state the following facts:




                                    1
     Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 1 of 20
                                    I. INTRODUCTION

        1.        Plaintiffs are private individuals. They operate a private business and live

with family in the small community of Sibley, Iowa. They are active in the local

community in Sibley, and have always been involved in giving and fundraising for their

local church.

        2.        On September 30, 2018, the Defendants knowingly and recklessly

embroiled Plaintiffs in a wholly contrived controversy. Defendants manufactured a false

narrative out of whole cloth, and accused Plaintiffs of criminal conduct, dishonesty,

deceit, and shoddy business practices.        Defendants published false statements about

Plaintiffs (described below) online and in print, and targeted Plaintiffs excessively via a

coordinated social media and main stream media campaign.              Defendants’ false and

defamatory statements were foreseeably republished millions of times within the year

preceding the filing of this action. Plaintiffs received threatening phone calls at their

business and home from bad actors who read the Defendants’ article. One caller, who

identified herself as “Carrie”, stated “Hey … I just found out that you guys are employing

illegal immigrants. How’s that for a republican family. Guess what. I’m reporting you

to ICE. You guys are bull----! Hypocrites. You disgust me … You’re engaging in

criminal activity and I’m going to report this until they do something.” Plaintiffs and

their family continue to receive death threats caused by Defendants’ publications and

republications.     Defendants’ defamation severely impugned Plaintiffs’ business and

integrity, injured their reputations, and jeopardized Plaintiffs’ safety and the safety of

their families.




                                 2
  Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 2 of 20
       3.      In this case, Plaintiffs seek money damages for the loss and damage to

their business, insult, pain, embarrassment, humiliation, mental suffering, anguish, and

injury to their good names and professional reputations in Iowa caused by the

Defendants’ false and defamatory statements.

                                     II. PARTIES

       4.     Plaintiff, NuStar Farms, LLC (“NuStar”), operates a dairy farm in Sibley,

Iowa. Plaintiffs Anthony Nunes, Jr. (“Anthony Jr.”) and Anthony Nunes III (“Anthony

III”) (collectively “the Nuneses”) manage NuStar. The business of NuStar is managed

professionally. NuStar documents all labor and employment decisions. Those records,

including documents establishing both employment authorization and identity and Forms

1-9 – Employment Eligibility Verifications, are reviewed and maintained by NuStar in

the ordinary course of its business in accordance with Federal law. Devin Nunes, a

California Congressman, is Anthony, Jr.’s son and Anthony III’s brother.

       5.     The Nunes family has long owned and managed a dairy farm located in

Tulare, California. The farm in California is closely associated with Devin Nunes’s

political profile.1 In 2006, Anthony Jr., Anthony Jr.’s wife Toni Dian (“Dian”), Anthony

III and his family moved to Iowa, formed NuStar, and started a new dairy farm. Devin

Nunes has never had any ownership or financial interest whatsoever in NuStar or any



       1
                The Nunes family dairy farm of political lore – the farm that has been
central to Devin Nunes’s identity and a feature of every major political profile written
about him – is located in Tulare, California. It has always been in Tulare, California. It
has never moved. The family farm was owned by Anthony Jr.’s parents. After Anthony
Jr.’s father died, Devin Nunes started working with his uncle Gerald Nunes (“Gerald”),
managing the family farm, as well as working on his own farmland. The Nunes family
never sold the family farm. As of September 30, 2018, Gerald continued to manage the
Nunes family farm in California, a fact that was well-known to the Defendants when they
published the Article at issue.


                                3
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 3 of 20
involvement of any kind in its operations, including, without limitation, any of NuStar’s

labor and employment, hiring or compliance practices.

       6.      Defendant, Lizza, is a senior correspondent for Hearst.           Acting in a

managerial capacity within the scope of his employment, Lizza wrote the article at issue

in this action for Hearst for publication in Esquire magazine. Lizza is not an “opinion”

writer. He is a political news correspondent and self-acclaimed political analyst for

Cable News Network, Inc. (“CNN”). The article at issue in this case did not appear in

any “op-ed” column.

       7.      Defendant, Hearst Magazine Media, Inc. (“Hearst”), is a Delaware

corporation. Hearst’s headquarters and principal place of business is in New York.

Hearst publishes Esquire magazine. Hearst is a unit of Hearst Corporation, a global

media, information and services company. Hearst’s print and digital assets reach 155

million readers and site visitors each month – two-thirds of all millennials, and over 80%

of Gen Z and millennial women in the country. Esquire magazine has a total print

circulation   of   759,922.      97%    of   the   total   circulations   are   subscriptions.

[http://www.esquiremediakit.com/r5/home.asp]. Hearst operates multiple active websites

that target Iowans. Upon information and belief, Hearst has hundreds of thousands of

print and digital subscribers, followers and viewers who live and work in Iowa, and has

sold millions of copies of Esquire to Iowans. Hearst reviewed Lizza’s pitch, edited

Lizza’s preconceived storyline, encouraged, authorized and ratified publication of the

article at issue in this action, and actively participated in its publication and multiple

republications online, in print, and via social media.




                                4
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 4 of 20
                          III. JURISDICTION AND VENUE

       8.       The United States District Court for the Northern District of Iowa has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

citizens of different States, and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

       9.       The Defendants are subject to specific personal jurisdiction in Iowa. They

transact substantial business in Iowa and committed multiple acts of defamation in whole

or part in Iowa. They have minimum contacts with Iowa such that the exercise of

personal jurisdiction over them comports with traditional notions of fair play and

substantial justice and is consistent with the Due Process clause of the United States

Constitution.   Defendants purposefully availed themselves of the privilege of doing

business in Iowa. Defendants’ defamation was purposefully directed at Iowa. Plaintiffs’

claims arise directly from and specifically relate to Defendants’ publication of false and

defamatory statements in Iowa. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

       10.      Venue is proper in the Western Division of the United States District

Court for the Northern District of Iowa pursuant to Title 28 U.S.C. §§ 1391(a) and

1391(b).

                         IV. STATEMENT OF THE FACTS

A.     Publication and Republication

       11.      On September 30, 2018, Hearst published in its Esquire magazine an

article written by Lizza about Plaintiffs and Devin Nunes (“the Article”). The online

version of the Article was headlined “Devin Nunes’s Family Farm is Hiding a

Politically Explosive Secret”.     It was (and is) accessed by clicking the following




                                5
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 5 of 20
hyperlink: https://www.esquire.com/news-politics/a23471864/devin-nunes-family-farm-

iowa-california/. The print version was entitled “Milking the System” and the text under

the title, in part, asks “So why did [Devin Nunes’s] parents and brother cover their tracks

after quietly moving the farm to Iowa? Are they hiding something politically explosive?”

       12.     In addition to Hearst’s online and print publications of the Article, Lizza

republished the Article to a new target audience – his 230,000+ followers on Twitter:




[https://twitter.com/ryanlizza/status/1046543162964156416?lang=en].



                                6
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 6 of 20
         13.     On September 30, 2018, Lizza’s girlfriend, Olivia Nuzzi (“Nuzzi”), a

correspondent with New York magazine, also tweeted the Article to her 200,000 Twitter

followers.

         14.     The Defendants intentionally timed the original publication of the Article

to occur within close proximity to the November 6, 2018 Congressional Election. It was

the Defendants’ intent to hurt Devin Nunes politically with false statements of fact and

impair his voter bases (both agricultural and Republican) ahead of the Election. The false

statement in the Article that NuStar knowingly received, relied on and employed

undocumented labor was expressly intended to mislead conservative Republicans into

believing that Devin Nunes was a “hypocrite” and that he was soft on immigration.

         15.     The Defendants negligently republished the Article without regard to

Plaintiffs’ rights and interests each time a major news story broke concerning Devin

Nunes.

         16.     For instance, on March 22, 2019, Special Counsel Robert Mueller

submitted his confidential report entitled “Report on the Investigation into Russian

Interference in the 2016 Presidential Election” (the “Mueller Report”). For over two (2)

years between 2017 and 2019, Devin Nunes publicly stated that there was no evidence of

any collusion between any member of the presidential campaign of Donald Trump,

and/or others associated with it, and “Russians”.         The Mueller Report fully and

completely vindicated the President of the United States and those who supported him,

including      Devin   Nunes.   [https://assets.documentcloud.org/documents/5779700/AG-

March-24-2019-Letter-to-House-and-Senate.pdf (“The Special Counsel’s investigation

did not find that the Trump campaign or anyone associated with it conspired or




                                7
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 7 of 20
coordinated with Russia in its efforts to influence the 2016 U.S. presidential election.”).

On March 28, 2019, within days of the first publication of the Mueller Report, Hearst

chose to gratuitously republish the Article:




[https://twitter.com/esquire/status/1111272460299763712].

       17.     During the impeachment hearings before the House Intelligence

Committee in November 2019, Devin Nunes led the Republican criticism of House



                                8
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 8 of 20
Democrats for their handling of the impeachment inquiry and other investigations into

President Donald Trump. [See, e.g., https://www.usnews.com/news/politics/articles/2019-

11-20/read-devin-nunes-opening-statement-for-gordon-sondland-hearing-on-

impeachment].     The Defendants chose to republish the Article again with reckless

disregard for truth and consequences to Plaintiffs:




[https://twitter.com/RyanLizza/status/1197322014572371969].




                                9
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 9 of 20
         18.   Within the year preceding the filing of this action, Defendants’ combined

660,000+ Twitter followers and other third-parties republished the Article millions of

times.

B.       The False Statements And Why They Are False

         19.   The Article makes the following statements of fact:

               a.     “There was no doubt about why I was being followed.

According to two sources with firsthand knowledge, NuStar did indeed rely, at least

in part, on undocumented labor. One source, who was deeply connected in the local

Hispanic community, had personally sent undocumented workers to Anthony Nunes

Jr.’s farm for jobs … asserting that the farm was aware of their status … A second

source, who claimed to be an undocumented immigrant, also claimed to have

worked at NuStar for several years, only recently leaving the dairy, which this

source estimated employed about fifteen people”. These statements are false because

(a) NuStar did not hire undocumented labor as its business records will attest; (b) NuStar

was not “aware of their status” and did not violate Federal law (Title 8 U.S.C. § 1324a)

by knowingly hiring an unauthorized alien. NuStar fully documented all hiring decisions

in accordance with Federal law. Indeed, there were never any reported cases of NuStar’s

use of undocumented or unauthorized workers.

C.       Defamatory Meaning

         20.   Viewing the defamatory statements in the context of the surrounding

circumstances and within the entire communication, third persons immediately

understood that Defendants were accusing Plaintiffs of knowingly employing




                                10
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 10 of 20
“undocumented” and “illegal” labor (unethical and illegal business practices). A few

examples suffice:

       https://twitter.com/RVAwonk/status/1046598123005636610
       (“Devin Nunes’ family is quietly running a dairy farm reliant on undocumented
       immigrant labor -- and working very hard to keep it a secret”);

       https://twitter.com/thedailybeast/status/1046749328126152710
       (“Rep. Devin Nunes’ family dairy farm secretly relocated from central California
       to Iowa more than a decade ago, where it’s reported to rely heavily on
       undocumented immigrant labor”);

       https://twitter.com/RyanLizza/status/1078657747774779392
       (“1. Until the Trump era Rep. Nunes had not been a demagogue about
       undocumented immigrants and crime. 2. The Nunes family dairy, in Iowa, has for
       years relied on undocumented labor, as reported here”);

       https://twitter.com/DerekCressman/status/1079817511066128384
       (“Devin Nunes’ Family Farm Rife With Undocumented Labor”);

       https://twitter.com/eugenegu/status/1083409187579748352
       (“Republican Congressman Devin Nunes’ family farm employed hundreds of
       undocumented immigrants to exploit them for cheap labor”);

       https://twitter.com/CortexDevin/status/1107982056447971328
       (“By the way, remember that time when journalist Ryan Lizza writing for Esquire
       found the Nunes family farm in Iowa which employs undocumented labor”);

       https://twitter.com/MatkovichTony/status/1108543305791475712
       (“Devin... have you talked to your family @NuStar Farms about hiring
       undocumented labor? Has ICE visited your farm up in Sibley, Iowa to make sure
       it is on the up and up?”);

       https://twitter.com/MsToucanSami/status/1112163714264899585
       (“It’s about the Nunes family, how they … hypocritically hired undocumented
       workers”);

       https://twitter.com/buzjohn/status/1194453414836617217
       (“It is hard to understand how farmers can support politicians with zero tolerance
       for undocumented immigrants, when they can’t survive without immigrant labor.
       This esquire piece is fascinating”);




                                11
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 11 of 20
    https://twitter.com/somebadideas/status/1194651741012267009
    (“This, but more egregiously, Nunes’ family are probably hiding using
    undocumented labor on their farm while the dipshit backs the most racist
    immigration policies in decades”);

    https://twitter.com/Kayk859/status/1197768033533644800
    (“Nunes Family Farm Employs Udocumented [sic] Immigrants”);

    https://twitter.com/ourBooksLuvUs/status/1198655097892270080
    (“Devin Nunes owns a large dairy relocated from California to Iowa, the farm
    uses immigrant labor and its operation is kept super-secret”);

    https://twitter.com/BLStrangfeld/status/1198995301455028225
    (“Holy Cow, Nunes. If you wanted steak, why didn’t you travel to Iowa where
    your family farm is really located (not in California) and where they happily
    employed undocumented workers????”);

    https://twitter.com/wsunmu/status/1199472934139678721
    (“Nows a good time for this story again: Nunes’ family farm in Iowa hires illegal
    immigrants”);

    https://twitter.com/BLStrangfeld/status/1199675366652174336
    (“And if anyone would like to subpoena Devin Nunes’ Cow to testify, you won’t
    find her in California. The family farm is actually in Iowa where they have a
    history of hiring undocumented workers”);

    https://twitter.com/ribbone9/status/1200267110255079424
    (“His parents farm in Iowa also employ illegal immigrants and pay them a sub par
    wage”);

    https://twitter.com/sturgeon_sue/status/1200266459680837634
    (“Apparently his parents have illegal immigrants tend the farm”);

    https://twitter.com/tRumpNitemare/status/1216543054380916736
    (“#Nooooo_ns dirty little secret... The Nunes family #NuStarDairy uses
    undocumented labor on their Iowa dairy farm... and everyone in the area knows
    it!”);

    https://twitter.com/perf_tenn/status/1222059092711071744
    (“I am unique in my contempt for Devin Nunes, and his hypocritcal [sic] family
    that employs undocumented immigrants”);

    https://twitter.com/MinnesotaCitiz1/status/1223750573314494465
    (“Don't forget the illegal labor....”);




                               12
Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 12 of 20
    https://twitter.com/gunsensemo1/status/1229032971698659329
    (“@DevinNunes family has taken $140k in govt welfare & there’s a 99.999999%
    chance they employ illegal workers. Really nothing like championing policies
    that will screw over your parents to own the libs. #hypocrisy #ICE”);

    https://twitter.com/2cannan1/status/1229495018081132544
    (“You mean like breaking the law like Devin Nunes’ family does?”);

    https://twitter.com/fxmct71/status/1229956798779678721
    (“Devin Nunes family farm is in Shelby, Iowa. They employ undocumented
    workers there”);

    https://twitter.com/byronesk/status/1229955615809822720
    (“Fortunately not all farmers are as stupid as Nunes. Is Devin trying to remind
    @MikeBloomberg that Nunes’ brother’s dairy farm employs undocumented
    immigrants?”);

    https://twitter.com/deangloster/status/1231731919840108544
    (“The farm in Iowa belongs to his relatives. There was an interesting expose here
    (labor=undocumented immigrants?)”);

    https://twitter.com/philgrogers/status/1239903969062854656
    (“‘Media freaks’ my rear-end, sir. ......Devin Nunes’s Family Farm Moved to
    Iowa, Employs Undocumented Workers”);

    https://twitter.com/devin_stepmom/status/1271612629929177088
    (“Devin used to be moderate. His family’s farm moved to Iowa in 2006. They,
    like everyone else in dairy, hires undocumented workers. IMO trump is holding
    this over devin”);

    https://twitter.com/redshoe9/status/1275919838167302145
    (“I just want to remind everyone that this article exposing Devin’s criminal family
    dairy cow scam reads like a thriller book”);

    https://twitter.com/mog7546/status/1291149584606154753
    (“The story claimed that is farm operated in California by members of his family
    was moved to #Iowa and that it ultimately, used ‘UNDOCUMENTED
    LABOR’”);

    https://twitter.com/MrRaulJenkins/status/1291626173643005952
    (“His farm in Iowa hires undocumented workers”);

    https://twitter.com/pvdork/status/1303077102363783168
    (“Devin Nunes’s Family Farm Moved to Iowa, Employs Undocumented
    Workers”);




                               13
Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 13 of 20
       https://twitter.com/McTeagle74/status/1303252052173152256
       (“Maybe someone close to Trump learned about the Nunes family farm’s
       dependency on illegal hiring before Esquire did, and used the threat of exposing
       that as leverage”).

D.     The False And Defamatory Statements Are Of Or Concerning Plaintiffs

       21.     The Article expressly identifies Plaintiffs by name and contains matters of

description or other references, including extraneous facts and circumstances, which

clearly show that Plaintiffs were intended to be the object of the Defendants’ libel, and

that it was so understood by others.

       22.     Plaintiffs’ names and references to Plaintiffs are all over the Article. The

publication refers explicitly to Plaintiffs and identifies them as “[Devin Nunes’] parents

and brother”, “Anthony Jr.”, “Anthony III”, the “Nuneses”, the “congressman’s family”,

the “Nunes family”, “his family”, and “NuStar”. The reference in the opening sentence

to “Devin Nunes’s family farm” is to NuStar. The millions of recipients of the Article

understood that it was referring to Plaintiffs explicitly in a defamatory way.

E.     Negligent Breach Of The Standard Of Care

       23.     In the course of investigating, reporting and publishing the Article, the

Defendants intentionally breached their own code of ethics and standard of care and

failed to exercise that degree of care which ordinarily prudent persons in the same

profession exercise under similar conditions.

       24.     Defendants’ code of ethics, in pertinent part, represents that “[w]e …

dedicate ourselves to the principles of truthfulness, fairness and independence. We

understand that the free flow of accurate information is vital to our system of government

and the foundations of our economy … The deliberate introduction of false information

into our newspapers will not be tolerated”. [https://members.newsleaders.org/resources-



                                14
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 14 of 20
ethics-hearst; see also https://www.spj.org/ethicscode.asp (“Members of the Society of

Professional Journalists believe that public enlightenment is the forerunner of justice and

the foundation of democracy. Ethical journalism strives to ensure the free exchange of

information that is accurate, fair and thorough. An ethical journalist acts with integrity.

The Society declares these four principles as the foundation of ethical journalism and

encourages their use in its practice by all people in all media”)]. The Article was neither

truthful, accurate nor fair in its portrayal of Plaintiffs. Defendants came to Iowa with a

preconceived storyline that Plaintiffs violated federal law. Prior to publication, Lizza

attempted to deceive Plaintiffs and Devin Nunes into making statements by falsely

claiming that the story was about “immigration and the dairy industry”. Defendants

violated the practice in the trade that anonymous calls are customarily relied upon for

direction, but not for information. Prior to accusing Plaintiffs of crimes, Defendants

failed to properly investigate and determine whether NuStar had ever knowingly received

unauthorized workers from anyone “aware of their status” and/or used undocumented

labor without fully complying with Federal law. Defendants maximized the harm to

Plaintiffs by stating and/or implying that NuStar had, in fact, knowingly employed

undocumented or unauthorized workers, and then by excessively republishing the false

statements even after they were on notice that the statements were false.

       25.     Rather than report the truth, Defendants chose to accept and publish a

preconceived story created by political operatives, including Fusion GPS, whose goal it

was to smear Devin Nunes ahead of the 2018 Congressional Election.




                                15
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 15 of 20
F.     Plaintiffs Suffered Actual Injury And Damages

       26.       Prior to publication of the Article, Plaintiffs enjoyed an untarnished

reputation.

       27.       The Defendants chose to publish and excessively republish the Article to

the broadest possible audience in print, online and via social media. The nature and

character of the Defendants’ insults had an immediate effect on those who read the

Article. Plaintiffs were universally condemned, ridiculed and exposed to contempt. The

Article directly impacted Plaintiffs’ business, reputation and their standing in the

community and in business.

       28.       Publication and republication of the Article by the Defendants inflicted

actual harm on Plaintiffs, including impairment of their personal and professional

reputations and standing in the community, humiliation, embarrassment, mental anguish

and suffering.

                               COUNT I – DEFAMATION

       29.       Plaintiffs restate paragraphs 1 through 28 of this Amended Complaint, and

incorporate them herein by reference.

       30.       Defendants made and published to third-parties, including, but not limited

to, advertisers, subscribers, readers, viewers and followers of Esquire, to print media,

mainstream media and to followers on social media, numerous false factual statements of

and concerning Plaintiffs. These statements are detailed verbatim above. Defendants’

false and defamatory statements were published and republished within the past year

without privilege, justification or legal excuse of any kind. The false and defamatory




                                16
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 16 of 20
statements were not published in good faith or through misinformation or mistake.

Defendants published the words intentionally to harm Plaintiffs’ business and reputation.

       31.     By publishing the Article in print magazines distributed in Iowa and

throughout the United States, on the Internet and via social media such as Twitter,

Defendants knew or should have known that their false and defamatory statements about

Plaintiffs would be republished over and over by third-parties millions of times to

Plaintiffs’ detriment and injury. By tweeting the Article themselves and by encouraging

others, such as Olivia Nuzzi, to tweet, retweet and post the Article to Twitter, Defendants

created an unreasonable risk that the defamatory matter in the Article would be

communicated by third-parties. Republication by print media, mainstream media, and via

social media in 2019 and 2020 was the natural, foreseeable, reasonably expected and

probable consequence of Defendants’ actions and was actually and/or presumptively

authorized by the Defendants. Defendants are liable for the republications of the false

and defamatory statements by third-parties.

       32.     Defendants’ false statements constitute defamation per quod.            The

statements accuse Plaintiffs of multiple crimes. The statements impute to Plaintiffs an

unfitness to perform the duties of an office or employment for profit, or the want of

integrity in the discharge of the duties of such office or employment. Defendants’

statements also prejudice Plaintiffs in their profession and business as farmers.

       33.     Defendants’ false statements caused Plaintiffs to suffer and incur actual

injury and damages, including impairment of reputation.

       34.     Defendants directed false and defamatory statements at Plaintiffs as

private individuals with the specific intent to harm Plaintiffs’ reputation. Defendants




                                17
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 17 of 20
acted negligently. They lacked reasonable grounds for any belief in the truth of their

statements.

       35.     As a direct result of Defendants’ defamation, Plaintiffs suffered actual

injury and damages, including, but not limited to, insult, public ridicule, humiliation,

embarrassment, impairment, damage and injury to personal and professional reputations,

out-of-pocket expenses and costs, in the sum of $20,000,000.00 or such greater amount

as is determined by the Jury.

       36.     Prior to filing this action, Plaintiffs gave notice to the Defendants and

made a demand for retraction of the defamatory statements at issue. The Defendants

refuse to retract or withdraw the defamatory statements.



                   CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, NuStar, Anthony, Jr. and Anthony III, respectfully

request the Court to enter Judgment against Lizza and Hearst, jointly and severally, as

follows:

       A.      Compensatory damages in the amount of $20,000,000.00 or such greater

amount as is determined by the Jury;

       B.      Prejudgment interest from January 16, 2020 until the date Judgment is

entered at the maximum rate allowed by law;

       C.      Postjudgment interest at the maximum rate allowed by law;

       D.      Costs and such other relief as is just and proper.



                          TRIAL BY JURY IS DEMANDED




                                18
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 18 of 20
DATED:    September 17, 2020



                       NUSTAR FARMS, LLC
                       ANTHONY NUNES, JR.
                       ANTHONY NUNES, III



                       By:     /s/ Steven S. Biss
                               Steven S. Biss (VSB # 32972)
                               300 West Main Street, Suite 102
                               Charlottesville, Virginia 22903
                               Telephone:     (804) 501-8272
                               Facsimile:     (202) 318-4098
                               Email:         stevenbiss@earthlink.net
                               (Admitted Pro Hac Vice)

                               Joseph M. Feller, Esquire
                               (Iowa State Bar No. AT0002512)
                               Koopman, Kennedy & Feller
                               823 3rd Avenue
                               Sibley, Iowa 51249
                               Telephone:     (712) 754-4654
                               Facsimile:     (712) 754-2507
                               jfeller@kkfellerlaw.com

                               Counsel for the Plaintiffs




                               19
Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 19 of 20
                          CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and all interested parties receiving notices via

CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Joseph M. Feller, Esquire
                                   (Iowa State Bar No. AT0002512)
                                   Koopman, Kennedy & Feller
                                   823 3rd Avenue
                                   Sibley, Iowa 51249
                                   Telephone:     (712) 754-4654
                                   Facsimile:     (712) 754-2507
                                   jfeller@kkfellerlaw.com

                                   Counsel for the Plaintiffs




                                20
 Case 5:20-cv-04003-CJW-MAR Document 51 Filed 09/17/20 Page 20 of 20
